DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 6/9/2022 is acknowledged.

Claim withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2022.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: the specification is missing the PCT/JP2018/025961 application information as set forth in Item (b) above.  
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, 6 and 10, the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4 and 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohfuji et al. (WO2015186733A1) in view of Ishikura et al. (US 8173744 B2) and in further view of Tsurata et al. (US 2017/0354042 A1).  The Examiner notes that citations from the ‘733 reference were taken from a machine translation, which is included in the current action.

Regarding claim(s) 1, 3-4, 7-8 and 11-13, Ohfuji teaches an aqueous dispersion (thermally crosslinkable composition) having adhesiveness (film adhesive, current claim 11) to bond together base materials (adhesive for adherent surface material, current claims 12-13) in a laminate (para 0001, 0049) comprising an acid-modified polyethylene resin (A), an acid-modified polypropylene resin (B), and an aqueous medium, wherein the mass ratio (A/B) of resin (A):resin (B) is 95/5 to 50/50 (claim 1, para 0049), which overlaps that presently claimed (current claim 2) towards a balance of adhesiveness, heat sealability, adhesiveness to polyolefin material and other substrates (para 0037); and wherein the acid content in resin (A) is 0.1 to 15 % by mass towards adhesiveness, and a balance of dispersion, water resistance, alkali resistance and chemical resistance (para 0013) and the acid content in resin (B) is 5 to 15 % by mass towards aqueous solubility and adhesiveness (para 0024).
Ohfuji also teaches that the aqueous dispersion comprises a crosslinking agent (curing agent) having a plurality of functional groups in an amount of 0.01 to 80 parts by mass per 100 parts by mass of the total mass of resin (A) and resin (B) (para 0050), which overlaps that presently claimed; a tackifier (para 0051) such as, inter alia, terpene resins (current claim 4) (para 0054), which identical to that presently claimed/disclosed as the tackifier having the presently claimed acid value (current claim 3); and other polymers such as, inter alia, styrene-butadiene resin (styrene-containing, acid-unmodified thermoplastic resin, current claims 7-8) (para 0051-0052).

Ohfuji is silent to the presently claimed melting point (Tm) and crystallization temperature (Tc) for the disclosed acid-modified polyethylene resin (A), an acid-modified polypropylene resin (B), and the presently claimed over all crystallization temperature of the aqueous dispersion (current claim 1).

However, Ishikura teaches a water-based primer composition comprising an aqueous dispersion comprising an unsaturated carboxylic acid or acid-anhydride modified polyolefin (a) having a melting point of 50-120 °C, which overlaps that presently claimed for the presently recited carboxylic acid-modified polymer (A), and an unsaturated carboxylic acid or acid-anhydride modified polyolefin )b) having a melting point of 30-100 °C, which overlaps that presently claimed for the presently recited carboxylic acid-modified polymer (B) (abstract) towards a composition demonstrating adherability of the coating film, and improved water and gasohol resistance (column 5, lines 16-40).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In addition, Tsurata teaches an adhesive layer comprising a side-chain crystalline polymer, having flowability at or equal to the melting point of the polymer, and being crystallized at a temperature lower than the melting point to reduce the adhesive force (para 0019).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the acid-modified polyethylene resin (A) and the acid-modified polypropylene resin (B) of Ohfuji with the presently claimed melting and crystallization temperatures, and to provide the aqueous composition of Ohfuji with the presently claimed overall crystallization temperature, towards an adhesive composition being flowable at a temperature required of the prior art’s temperature of intended use, and to reduce the adhesive force of the adhesive composition at a temperature required of the prior art’s intended application as in the present invention.

Regarding claim 9, Ohfuji teaches that the aqueous dispersion comprises an aqueous medium comprising water and an organic solvent (para 0032).

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohfuji et al. (WO2015186733A1) in view of Ishikura et al. (US 8173744 B2) and in further view of Tsurata et al. (US 2017/0354042 A1) and Karjala et al. (US 20150361315 A1).

Regarding claim(s) 2 and 10, Ohfuji/Ishikura/Tsurata teaches the aqueous dispersion as in the rejection of at least current claim 1 set forth above, which said dispersion comprising the acid-modified polyethylene resin (A) and the acid-modified polypropylene resin (B) the mass ratio (A/B) of resin (A):resin (B) is 95/5 to 50/50, which overlaps that presently claimed towards a balance of adhesiveness, heat sealability, adhesiveness to polyolefin material and other substrates (para 0037); that the aqueous dispersion comprises a crosslinking agent (i.e. the curing agent) having a plurality of functional groups in an amount of 0.01 to 80 parts by mass per 100 parts by mass of the total mass of resin (A) and resin (B) towards improving water and chemical resistance and adhesiveness  (para 0050), which overlaps that presently claimed; and a tackifier (para 0051) such as, inter alia, terpene resins (current claim 4) (para 0054).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Ohfuji/Ishikura/Tsurata is silent to the presently claimed proportion range for the terpenic tackifying resin (current claim 2), and to the aqueous dispersion comprising a hot-melt adhesive composition (current claim 10).

However, Karjala teaches adhesive formulations (abstract) comprising at least one functionalized ethylene interpolymer and at least one functionalized propylene interpolymers (para 0057), and at least one tackifier such as, inter alia, terpenes in an amount of 5 to 35 weight percent per 15 to 60 weight percent of the functionalized ethylene and propylene interpolymers (approximately 8 to 233 parts by mass of tackifier per 100 parts by mass of the least one functionalized ethylene interpolymers) (para 0053, 0174).  Karjala also teaches that the adhesive formulations are hot melt adhesives comprising the blends of the least one functionalized interpolymers (0158).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the terpenic tackifiers in the adhesive compositions of Ohfuji/Ishikura/Tsurata based on the degree of tack and the balance of heat sealability, adhesiveness to polyolefin material and other substrates, and the water and chemical resistance required of the prior art’s intended applications, and to employ the adhesive compositions of Ohfuji/Ishikura/Tsurata in hot melt adhesives, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohfuji et al. (WO2015186733A1) in view of Ishikura et al. (US 8173744 B2) and in further view of Tsurata et al. (US 2017/0354042 A1) and Miyazawa et al. (US 2019/0119530 A1), and in light of the evidence provided by Furukawa et al. (US 2017/0362427 A1)).

Regarding claim(s) 5-6, Ohfuji/Ishikura/Tsurata teaches the aqueous dispersion comprising the crosslinking agent having a plurality of functional groups as in the rejection of at least current claim 1 set forth above.

Ohfuji/Ishikura/Tsurata is silent to the crosslinking agent being a solid hydrazide polyamine having a melting point of 150 °C or higher.

However, Miyazawa teaches an aqueous pressure-sensitive adhesive (PSA) composition comprising a (meth)acrylic acid-based ester copolymer (A)  comprising a constituent unit that comprises a carboxyl group for crosslinking with a crosslinker, which said crosslinker (C) is a hydrazide-based compound that is soluble or dispersible in water (abstract) towards stability in water and fast crosslinking (para 0008) and is selected from, inter alia, isophthalic acid dihydrazide (para 0057), which has a melting point of 220 °C (solid polyamine) as evidenced by Furukawa (see para 0088 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the composition of Ohfuji/Ishikura/Tsurata with the presently claimed curing agent, and demonstrating the presently claimed melting point, towards a hydrazide-based curing agent that is soluble or dispersible in water towards stability in water and fast crosslinking, and an adhesive composition comprising the curing agent with the disclosed melting point towards said adhesive being meltable/flowable at a temperature required of the prior art’s temperature of intended use as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/11/2022